

117 HR 3954 IH: Disaster Tax Relief Act of 2021
U.S. House of Representatives
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3954IN THE HOUSE OF REPRESENTATIVESJune 16, 2021Mr. Thompson of California introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Small Business, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to provide disaster tax relief, exclude from gross income amounts received from State-based catastrophe loss mitigation programs, and for other purposes.1.Short titleThis Act may be cited as the Disaster Tax Relief Act of 2021.2.DefinitionsFor purposes of this Act—(1)Qualified disaster area(A)In generalThe term qualified disaster area means any area with respect to which a major disaster was declared, during the period beginning on December 28, 2020, and ending on the date which is 60 days after the date of the enactment of this Act, by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act if the incident period of the disaster with respect to which such declaration is made begins on or before the date of the enactment of this Act.(B)COVID–19 exceptionSuch term shall not include any area with respect to which such a major disaster has been so declared only by reason of COVID–19.(2)Qualified disaster zoneThe term qualified disaster zone means that portion of any qualified disaster area which was determined by the President, during the period beginning on December 28, 2020, and ending on the date which is 60 days after the date of the enactment of this Act, to warrant individual or individual and public assistance from the Federal Government under the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of the qualified disaster with respect to such disaster area.(3)Qualified disasterThe term qualified disaster means, with respect to any qualified disaster area, the disaster by reason of which a major disaster was declared with respect to such area.(4)Incident periodThe term incident period means, with respect to any qualified disaster, the period specified by the Federal Emergency Management Agency as the period during which such disaster occurred (except that for purposes of this Act such period shall not be treated as beginning before December 28, 2020, or ending after the date which is 30 days after the date of the enactment of this Act).3.Special disaster-related rules for use of retirement funds(a)Tax-Favored withdrawals from retirement plans(1)In generalSection 72(t) of the Internal Revenue Code of 1986 shall not apply to any qualified disaster distribution.(2)Aggregate dollar limitation(A)In generalFor purposes of this subsection, the aggregate amount of distributions received by an individual which may be treated as qualified disaster distributions for any taxable year shall not exceed the excess (if any) of—(i)$100,000, over(ii)the aggregate amounts treated as qualified disaster distributions received by such individual for all prior taxable years.(B)Treatment of plan distributionsIf a distribution to an individual would (without regard to subparagraph (A)) be a qualified disaster distribution, a plan shall not be treated as violating any requirement of the Internal Revenue Code of 1986 merely because the plan treats such distribution as a qualified disaster distribution, unless the aggregate amount of such distributions from all plans maintained by the employer (and any member of any controlled group which includes the employer) to such individual exceeds $100,000.(C)Controlled groupFor purposes of subparagraph (B), the term controlled group means any group treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the Internal Revenue Code of 1986.(D)Special rule for individuals affected by more than one disasterThe limitation of subparagraph (A) shall be applied separately with respect to distributions made with respect to each qualified disaster.(3)Amount distributed may be repaid(A)In generalAny individual who receives a qualified disaster distribution may, at any time during the 3-year period beginning on the day after the date on which such distribution was received, make 1 or more contributions in an aggregate amount not to exceed the amount of such distribution to an eligible retirement plan of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16), of the Internal Revenue Code of 1986, as the case may be.(B)Treatment of repayments of distributions from eligible retirement plans other than IRAsFor purposes of the Internal Revenue Code of 1986, if a contribution is made pursuant to subparagraph (A) with respect to a qualified disaster distribution from an eligible retirement plan other than an individual retirement plan, then the taxpayer shall, to the extent of the amount of the contribution, be treated as having received the qualified disaster distribution in an eligible rollover distribution (as defined in section 402(c)(4) of such Code) and as having transferred the amount to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution.(C)Treatment of repayments of distributions from IRAsFor purposes of the Internal Revenue Code of 1986, if a contribution is made pursuant to subparagraph (A) with respect to a qualified disaster distribution from an individual retirement plan (as defined by section 7701(a)(37) of such Code), then, to the extent of the amount of the contribution, the qualified disaster distribution shall be treated as a distribution described in section 408(d)(3) of such Code and as having been transferred to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution.(4)DefinitionsFor purposes of this subsection—(A)Qualified disaster distributionExcept as provided in paragraph (2), the term qualified disaster distribution means any distribution from an eligible retirement plan made—(i)on or after the first day of the incident period of a qualified disaster and before the date which is 180 days after the date of the enactment of this Act, and(ii)to an individual whose principal place of abode at any time during the incident period of such qualified disaster is located in the qualified disaster area with respect to such qualified disaster and who has sustained an economic loss by reason of such qualified disaster.(B)Eligible retirement planThe term eligible retirement plan shall have the meaning given such term by section 402(c)(8)(B) of the Internal Revenue Code of 1986.(5)Income inclusion spread over 3-year period(A)In generalIn the case of any qualified disaster distribution, unless the taxpayer elects not to have this paragraph apply for any taxable year, any amount required to be included in gross income for such taxable year shall be so included ratably over the 3-taxable-year period beginning with such taxable year.(B)Special ruleFor purposes of subparagraph (A), rules similar to the rules of subparagraph (E) of section 408A(d)(3) of the Internal Revenue Code of 1986 shall apply.(6)Special rules(A)Exemption of distributions from trustee to trustee transfer and withholding rulesFor purposes of sections 401(a)(31), 402(f), and 3405 of the Internal Revenue Code of 1986, qualified disaster distributions shall not be treated as eligible rollover distributions.(B)Qualified disaster distributions treated as meeting plan distribution requirementsFor purposes the Internal Revenue Code of 1986, a qualified disaster distribution shall be treated as meeting the requirements of sections 401(k)(2)(B)(i), 403(b)(7)(A)(ii), 403(b)(11), and 457(d)(1)(A) of such Code.(b)Recontributions of withdrawals for home purchases(1)Recontributions(A)In generalAny individual who received a qualified distribution may, during the applicable period, make 1 or more contributions in an aggregate amount not to exceed the amount of such qualified distribution to an eligible retirement plan (as defined in section 402(c)(8)(B) of the Internal Revenue Code of 1986) of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), or 408(d)(3), of such Code, as the case may be.(B)Treatment of repaymentsRules similar to the rules of subparagraphs (B) and (C) of subsection (a)(3) shall apply for purposes of this subsection.(2)Qualified distributionFor purposes of this subsection, the term qualified distribution means any distribution—(A)described in section 401(k)(2)(B)(i)(IV), 403(b)(7)(A)(ii) (but only to the extent such distribution relates to financial hardship), 403(b)(11)(B), or 72(t)(2)(F), of the Internal Revenue Code of 1986,(B)which was to be used to purchase or construct a principal residence in a qualified disaster area, but which was not so used on account of the qualified disaster with respect to such area, and(C)which was received during the period beginning on the date which is 180 days before the first day of the incident period of such qualified disaster and ending on the date which is 30 days after the last day of such incident period.(3)Applicable periodFor purposes of this subsection, the term applicable period means, in the case of a principal residence in a qualified disaster area with respect to any qualified disaster, the period beginning on the first day of the incident period of such qualified disaster and ending on the date which is 180 days after the date of the enactment of this Act.(c)Loans from qualified plans(1)Increase in limit on loans not treated as distributionsIn the case of any loan from a qualified employer plan (as defined under section 72(p)(4) of the Internal Revenue Code of 1986) to a qualified individual made during the 180-day period beginning on the date of the enactment of this Act—(A)clause (i) of section 72(p)(2)(A) of such Code shall be applied by substituting $100,000 for $50,000, and(B)clause (ii) of such section shall be applied by substituting the present value of the nonforfeitable accrued benefit of the employee under the plan for one-half of the present value of the nonforfeitable accrued benefit of the employee under the plan.(2)Delay of repaymentIn the case of a qualified individual (with respect to any qualified disaster) with an outstanding loan (on or after the first day of the incident period of such qualified disaster) from a qualified employer plan (as defined in section 72(p)(4) of the Internal Revenue Code of 1986)—(A)if the due date pursuant to subparagraph (B) or (C) of section 72(p)(2) of such Code for any repayment with respect to such loan occurs during the period beginning on the first day of the incident period of such qualified disaster and ending on the date which is 180 days after the last day of such incident period, such due date shall be delayed for 1 year (or, if later, until the date which is 180 days after the date of the enactment of this Act),(B)any subsequent repayments with respect to any such loan shall be appropriately adjusted to reflect the delay in the due date under subparagraph (A) and any interest accruing during such delay, and(C)in determining the 5-year period and the term of a loan under subparagraph (B) or (C) of section 72(p)(2) of such Code, the period described in subparagraph (A) of this paragraph shall be disregarded.(3)Qualified individualFor purposes of this subsection, the term qualified individual means any individual—(A)whose principal place of abode at any time during the incident period of any qualified disaster is located in the qualified disaster area with respect to such qualified disaster, and(B)who has sustained an economic loss by reason of such qualified disaster.(d)Provisions relating to plan amendments(1)In generalIf this subsection applies to any amendment to any plan or annuity contract, such plan or contract shall be treated as being operated in accordance with the terms of the plan during the period described in paragraph (2)(B)(i).(2)Amendments to which subsection applies(A)In generalThis subsection shall apply to any amendment to any plan or annuity contract which is made—(i)pursuant to any provision of this section, or pursuant to any regulation issued by the Secretary or the Secretary of Labor under any provision of this section, and(ii)on or before the last day of the first plan year beginning on or after January 1, 2021, or such later date as the Secretary may prescribe.In the case of a governmental plan (as defined in section 414(d) of the Internal Revenue Code of 1986), clause (ii) shall be applied by substituting the date which is 2 years after the date otherwise applied under clause (ii). (B)ConditionsThis subsection shall not apply to any amendment unless—(i)during the period—(I)beginning on the date that this section or the regulation described in subparagraph (A)(i) takes effect (or in the case of a plan or contract amendment not required by this section or such regulation, the effective date specified by the plan), and(II)ending on the date described in subparagraph (A)(ii) (or, if earlier, the date the plan or contract amendment is adopted),the plan or contract is operated as if such plan or contract amendment were in effect, and (ii)such plan or contract amendment applies retroactively for such period.4.Employee retention credit for employers affected by qualified disasters(a)In generalFor purposes of section 38 of the Internal Revenue Code of 1986, in the case of an eligible employer, the 2021 qualified disaster employee retention credit shall be treated as a credit listed at the end of subsection (b) of such section. For purposes of this subsection, the 2021 qualified disaster employee retention credit for any taxable year is an amount equal to 40 percent of the qualified wages with respect to each eligible employee of such employer for such taxable year. The amount of qualified wages with respect to any employee which may be taken into account under this subsection by the employer for any taxable year shall not exceed $6,000 (reduced by the amount of qualified wages with respect to such employee which may be so taken into account for any prior taxable year).(b)DefinitionsFor purposes of this section—(1)Eligible employerThe term eligible employer means any employer—(A)which conducted an active trade or business in a qualified disaster zone at any time during the incident period of the qualified disaster with respect to such qualified disaster zone, and(B)with respect to whom the trade or business described in subparagraph (A) is inoperable at any time during the period beginning on the first day of the incident period of such qualified disaster and ending on the date of the enactment of this Act, as a result of damage sustained by reason of such qualified disaster.(2)Eligible employeeThe term eligible employee means with respect to an eligible employer an employee whose principal place of employment with such eligible employer (determined immediately before the qualified disaster referred to in paragraph (1)) was in the qualified disaster zone referred to in such paragraph.(3)Qualified wagesThe term qualified wages means wages (as defined in section 51(c)(1) of the Internal Revenue Code of 1986, but without regard to section 3306(b)(2)(B) of such Code) paid or incurred by an eligible employer with respect to an eligible employee at any time on or after the date on which the trade or business described in paragraph (1) first became inoperable at the principal place of employment of the employee (determined immediately before the qualified disaster referred to in such paragraph) and before the earlier of—(A)the date on which such trade or business has resumed significant operations at such principal place of employment, or(B)the date which 150 days after the last day of the incident period of the qualified disaster referred to in paragraph (1).Such term shall include wages paid without regard to whether the employee performs no services, performs services at a different place of employment than such principal place of employment, or performs services at such principal place of employment before significant operations have resumed. Such term shall not include any wages taken into account under section 2301 of the Coronavirus Aid, Relief, and Economic Security Act. (c)Special rules(1)Employee not taken into account more than onceAn employee shall not be treated as an eligible employee for purposes of this subsection for any period with respect to any employer if such employer is allowed a credit under section 51 of the Internal Revenue Code of 1986 with respect to such employee for such period.(2)Denial of double benefitAny wages taken into account in determining the credit allowed under this section shall not be taken into account as wages for purposes of sections 41, 45A, 45P, 45S, 51, and 1396 of the Internal Revenue Code of 1986.(3)Certain other rules to applyFor purposes of this subsection, rules similar to the rules of sections 51(i)(1), 52, and 280C(a), of the Internal Revenue Code of 1986, shall apply.(d)Election To not take certain wages into account(1)In generalThis section shall not apply to qualified wages paid by an eligible employer with respect to which such employer makes an election (at such time and in such manner as the Secretary may prescribe) to have this section not apply to such wages.(2)Coordination with paycheck protection programThe Secretary, in consultation with the Administrator of the Small Business Administration, shall issue guidance providing that payroll costs paid or incurred during the covered period shall not fail to be treated as qualified wages under this section by reason of an election under paragraph (1) to the extent that a covered loan of the eligible employer is not forgiven by reason of a decision under section 1106(g) of the CARES Act. Terms used in the preceding sentence which are also used in section 1106 of such Act shall have the same meaning as when used in such section.(e)Amendment to paycheck protection programSection 1106(a)(8) of the CARES Act is amended by inserting , except that such costs shall not include qualified wages taken into account in determining the credit allowed under section 4 of the Disaster Tax Relief Act of 2021 before the period at the end.5.Other disaster-related tax relief provisions(a)Special rules for qualified disaster relief contributions(1)In generalIn the case of a qualified disaster relief contribution made by a corporation—(A)section 2205(a)(2)(B) of the CARES Act shall be applied first to qualified contributions without regard to any qualified disaster relief contributions and then separately to such qualified disaster relief contribution, and(B)in applying such section to such qualified disaster relief contributions, clause (i) thereof shall be applied—(i)by substituting 100 percent for 25 percent, and(ii)by treating qualified contributions other than qualified disaster relief contributions as contributions allowed under section 170(b)(2) of the Internal Revenue Code of 1986.(2)Qualified disaster relief contributionFor purposes of this subsection, the term qualified disaster relief contribution means any qualified contribution (as defined in section 2205(a)(3) of the CARES Act) if—(A)such contribution—(i)is paid, during the period beginning on December 28, 2020, and ending on the date which is 60 days after the date of the enactment of this Act, and(ii)is made for relief efforts in one or more qualified disaster areas,(B)the taxpayer obtains from such organization contemporaneous written acknowledgment (within the meaning of section 170(f)(8) of such Code) that such contribution was used (or is to be used) for relief efforts described in subparagraph (A)(ii), and(C)the taxpayer has elected the application of this subsection with respect to such contribution.(b)Special rules for qualified disaster-Related personal casualty losses(1)In generalIf an individual has a net disaster loss for any taxable year—(A)the amount determined under section 165(h)(2)(A)(ii) of the Internal Revenue Code of 1986 shall be equal to the sum of—(i)such net disaster loss, and(ii)so much of the excess referred to in the matter preceding clause (i) of section 165(h)(2)(A) of such Code (reduced by the amount in clause (i) of this subparagraph) as exceeds 10 percent of the adjusted gross income of the individual,(B)in the case of qualified disaster-related personal casualty losses, section 165(h)(1) of such Code shall be applied to by substituting $500 for $500 ($100 for taxable years beginning after December 31, 2009),(C)the standard deduction determined under section 63(c) of such Code shall be increased by the net disaster loss, and(D)section 56(b)(1)(E) of such Code shall not apply to so much of the standard deduction as is attributable to the increase under subparagraph (C) of this paragraph.(2)Net disaster lossFor purposes of this subsection, the term net disaster loss means the excess of qualified disaster-related personal casualty losses over personal casualty gains (as defined in section 165(h)(3)(A) of the Internal Revenue Code of 1986).(3)Qualified disaster-related personal casualty lossesFor purposes of this subsection, the term qualified disaster-related personal casualty losses means losses described in section 165(c)(3) of the Internal Revenue Code of 1986 which arise in a qualified disaster area on or after the first day of the incident period of the qualified disaster to which such area relates, and which are attributable to such qualified disaster.6.Treatment of certain possessions(a)Payments to possessions with mirror code tax systemsThe Secretary of the Treasury shall pay to each possession of the United States which has a mirror code tax system amounts equal to the loss (if any) to that possession by reason of the application of the provisions of this Act. Such amounts shall be determined by the Secretary of the Treasury based on information provided by the government of the respective possession.(b)Payments to other possessionsThe Secretary of the Treasury shall pay to each possession of the United States which does not have a mirror code tax system amounts estimated by the Secretary of the Treasury as being equal to the aggregate benefits (if any) that would have been provided to residents of such possession by reason of the provisions of this Act if a mirror code tax system had been in effect in such possession. The preceding sentence shall not apply unless the respective possession has a plan, which has been approved by the Secretary of the Treasury, under which such possession will promptly distribute such payments to its residents.(c)Mirror code tax systemFor purposes of this section, the term mirror code tax system means, with respect to any possession of the United States, the income tax system of such possession if the income tax liability of the residents of such possession under such system is determined by reference to the income tax laws of the United States as if such possession were the United States.(d)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, the payments under this section shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section.7.Exclusion of amounts received from state-based catastrophe loss mitigation programs(a)In generalSection 139 of the Internal Revenue Code of 1986 is amended by redesignating subsection (h) as subsection (i) and by inserting after subsection (g) the following new subsection:(h)State-Based catastrophe loss mitigation programs(1)In generalGross income shall not include any amount received by an individual as a qualified catastrophe mitigation payment under a program established by a State, or a political subdivision or instrumentality thereof, for the purpose of making such payments.(2)Qualified catastrophe mitigation paymentFor purposes of this section, the term qualified catastrophe mitigation payment means any amount which is received by an individual to make improvements to such individual’s residence for the sole purpose of reducing the damage that would be done to such residence by a windstorm, earthquake, or wildfire.(3)No increase in basisRules similar to the rules of subsection (g)(3) shall apply in the case of this subsection..(b)Conforming amendments(1)Section 139(d) is amended by striking and qualified and inserting , qualified catastrophe mitigation payments, and qualified.(2)Section 139(i) (as redesignated by subsection (a)) is amended by striking or qualified and inserting , qualified catastrophe mitigation payment, or qualified.(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.8.Exclusion from gross income of certain emergency agricultural assistance(a)In generalSection 139 of the Internal Revenue Code of 1986, as amended by the preceding provisions of this Act, is amended by redesignating subsection (i) as subsection (j) and by inserting after subsection (h) the following new subsection:(i)Certain agricultural assistanceFor purposes of this section, the term qualified disaster relief payment shall include any assistance received under any of the following:(1)Assistance received under the Wildfires and Hurricanes Indemnity Program Plus under subpart O of part 760 of title 7, Code of Federal Regulations.(2)Assistance received under section 1501 of the Agricultural Act of 2014 (7 U.S.C. 9081).(3)Noninsured crop assistance under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333).(4)Assistance under a food assistance program under part 9 of title 7, Code of Federal Regulations.(5)Assistance under title IV of the Agricultural Credit Act of 1978 (16 U.S.C. 2201 et seq.).(6)Assistance under the Quality Loss Assistance Program..(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.9.Sense of Congress regarding disaster loan processingIt is the sense of Congress that the Administrator of the Small Business Administration should use district offices of the Administration whenever possible to expedite the processing of disaster loans under section 7(b) of the Small Business Act (15 U.S.C. 636(b)).10.Small business development center portability grantsSection 21(a)(4)(C)(viii) of the Small Business Act (15 U.S.C. 648(a)(4)(C)(viii)) is amended—(1)in the first sentence, by striking as a result of a business or government facility down sizing or closing, which has resulted in the loss of jobs or small business instability and inserting due to events that have resulted or will result in a business or government facility downsizing or closing; and(2)by adding at the end the following: At the discretion of the Administrator, the Administrator may make an award greater than $100,000 to a recipient to accommodate extraordinary occurrences having a catastrophic impact on the small business concerns in a community..11.Disaster assistance to critical enterprisesSection 237 of the Disaster Relief Act of 1970 (15 U.S.C. 636d) is amended—(1)by redesignating subsection (b) as subsection (c); and(2)in subsection (a)—(A)by striking Farmers Home Administration and inserting Farm Service Agency;(B)by striking major disaster and inserting major disaster or is vital to recovery efforts in the disaster area (including providing debris removal services, manufactured housing, gasoline, telecommunications, or building materials),; and(C)by striking Loans authorized and all that follows through pursuant thereto. and inserting the following:(b)Terms and conditionsNotwithstanding any other provision of law, loans authorized by this section—(1)shall be made without regard to limitations on the size of loans which may otherwise be imposed by any other provision of law or regulations promulgated pursuant thereto; and(2)may waive any required evaluation of creditworthiness in exchange for a fee, as set by the Small Business Administration or the Farm Service Agency, as applicable..12.Credit for qualified wildfire mitigation expenditures(a)In generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 27 the following new section:28.Qualified wildfire mitigation expenditures(a)In generalThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 30 percent of the qualified wildfire mitigation expenditures paid or incurred by the taxpayer during such taxable year with respect to real property owned or leased by the taxpayer.(b)Qualified wildfire mitigation expendituresFor purposes of this section—(1)In generalThe term qualified wildfire mitigation expenditures means any specified wildfire mitigation expenditure made pursuant to a qualified State wildfire mitigation program of a State which requires expenditures for wildfire mitigation to be paid both by the taxpayer and such State. Such term shall not include any item of expenditure unless the ratio of the State’s expenditure for such item to the sum of the State’s and taxpayer’s expenditures for such item is not less than 25 percent. (2)Specified wildfire mitigation expenditureThe term specified wildfire mitigation expenditure means, with respect to any real property owned or leased by the taxpayer, any amount paid or incurred to reduce the risk of wildfire by removing accumulations of vegetation (including establishing, expanding, or maintaining fuel breaks to serve as fire breaks) on such real property.(3)Qualified State wildfire mitigation programThe term qualified State wildfire mitigation program means any program of a State the primary purpose of which is to mitigate the risk of wildfires in such State.(4)Treatment of reimbursementsAny amount originally paid or incurred by the taxpayer which is reimbursed by a State under a qualified wildfire mitigation program of such State shall be treated as paid by such State (and not by such taxpayer).(c)Application with other credits(1)Business credit treated as part of general business creditSo much of the credit which would be allowed under subsection (a) for any taxable year (determined without regard to this subsection) that is attributable to expenditures made in the ordinary course of the taxpayer’s trade or business (or, in the case of expenditures made by a State, would have been expenditures made in the ordinary course of the taxpayer’s trade or business if made by the taxpayer) shall be treated as a credit listed in section 38(b) for taxable year (and not allowed under subsection (a)).(2)Personal creditFor purposes of this title, the credit allowed under subsection (a) for any taxable year (determined after application of paragraph (1)) shall be treated as a credit allowable under subpart A for such taxable year.(d)Reduction of credit percentage where taxpayer expenditures less than 30 percent(1)In generalIf the expenditure percentage with respect to any item of qualified wildfire mitigation expenditure is less than 30 percent, subsection (a) shall be applied by substituting the expenditure percentage for 30 percent with respect to such item of expenditure.(2)Expenditure percentageFor purposes of this section, the term expenditure percentage means, with respect to any item of qualified wildfire mitigation expenditure any portion of which is paid or incurred by a State, the ratio (expressed as a percentage) of—(A)the taxpayer’s expenditure for such item, divided by(B)the sum of the taxpayer’s and such State’s expenditures for such item.(e)Special rules(1)Treatment of expenditures related to marketable timberAn expenditure shall not be taken into account for purposes of this section (whether made by the taxpayer or a State pursuant to a qualified State wildfire mitigation program of such State) if such expenditure is properly allocable to timber which is sold or exchanged by the taxpayer. The preceding sentence shall not apply to the extent that such amount exceeds the gain on such sale or exchange.(2)Basis reductionFor purposes of this subtitle, if the basis of any property would (but for this paragraph) be determined by taking into account any qualified wildfire mitigation expenditure, the basis of such property shall be reduced by the amount of the credit allowed under subsection (a) with respect to such expenditure (determined without regard to subsection (c)).(3)Denial of double benefitThe amount of any deduction or other credit allowable under this chapter for any expenditure for which a credit is allowable under subsection (a) shall be reduced by the amount of credit allowed under such subsection for such expenditure (determined without regard to subsection (c))..(b)Conforming amendments(1)Section 38(b) of such Code is amended by striking plus at the end of paragraph (32), by striking the period at the end of paragraph (33) and inserting , plus, and by adding at the end the following new paragraph: (34)the portion of the qualified wildfire mitigation expenditures credit to which section 28(c)(1) applies..(2)Section 1016(a) of such Code is amended by redesignating paragraphs (35) through (38) as paragraphs (36) through (39), respectively, and by inserting after paragraph (34) the following new paragraph:(35)to the extent provided in section 28(e)(2),.(3)The table of sections for subpart B of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 27 the following new item:Sec. 28. Qualified wildfire mitigation expenditures..(c)Effective dateThe amendments made by this section shall apply to expenditures paid or incurred after the date of the enactment of this Act, in taxable years ending after such date.